DETAILED ACTION
	Receipt of Applicant’s Amendment, filed January 22, 2021 is acknowledged.  
Claims 1, 4, 11, 12, 17, and 20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wannier II [7617016] in view of Siddique [GB 2458388].

With regard to claim 1 Wannier teaches A method (Wannier II, Column 3, lines 31-32 “ A computer implemented method”) implemented by a server (Wannier II, Figure 1, 134 “Web Server”), the method comprising: 
pre-establishing a first database (Wannier II, Fig. 1, 139a; Column 14, lines 13-14 “The customer records 229a are stored by the categorization process 220 in a , the first database being used for storing body property data (Wannier II, Column 13, lines 63-35 “A customer record 229a data describing an individual customer, including her body measurements and personal profile data”) of first users as an individual customer (Wannier II, Id); 
determining a first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) for a client as the client system (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) of a target first user (Wannier II, Column 17, lines 8-10 “In one embodiment, the match assessment process may be used to compare an individual customer’s record 229a with one, or more, garment records 229b”); 
determining target body property data (Wannier II, Column 9, lines 32-36 “Thus, having been defined, these seven body shape codes may then be assigned by the categorization process 220 to individual customers whose measurements fall within the rage of values corresponding to any particular shape code”) of the target first user as the individual customer (Id) based on the first database as using the individual customers measurements from the customer database (Id, Figure 1, 139a) by extracting the body property data from sharable comments information previously input by the target first user as the consumer sharing their measurement ; 
determining whether … of target models (Wannier II, Column 16, lines 30 “An individual garment’s profile data”)  that match the target body property data (Wannier II, Column 18, lines 4-6 “The match assessment process 230 is comprised of three filters.. shape code filter 236”) … in business objects in the first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”); and 
providing business object information to the client of the target first user (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”) based on a determination result as the garments that matched the users measurements (Wannier II, Column 3, lines 41-47).  
Wannier II does not explicitly teach determining whether inventories …exists.  Siddique teaches determining whether inventories… exists (Page 33, Line 5-10 “This information can either be conveyed, for example, either numerically or an animation of a shelf/rack containing the actual number of items in inventory can be displayed… The live feed feature can be used by the source supplying the appeal to convey other information… not restricted to real-time inventory information”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the 

With regard to claims 2 and 18 the proposed combination further teaches wherein determining the target body property data (Wannier II, Column 9, lines 32-36 “Thus, having been defined, these seven body shape codes may then be assigned by the categorization process 220 to individual customers whose measurements fall within the rage of values corresponding to any particular shape code”) of the target first user as the individual customer (Id) based on the first database as using the individual customers measurements from the customer database (Id, Figure 1, 139a) comprises extracting the target body property data of the target first user as using the individual customers measurements from the customer database (Id, Figure 1, 139a) in corresponding reference dimensions (Wannier II, Column 18, lines 21-23 “Jane’s customer record, containing her Customer ID, body measurements, high code, shape code, and profile data”) of the body property data as the customers measurements (Id) from the first database as using the individual customers measurements from the customer database (Id, Figure 1, 139a) based on categories (Wannier II, Column 21, “40-41 “The first step of a match assessment is to determine the garment’s type”) to which the business objects in the first business object information set belong as the garment being compared (Id) and pre-established correspondence relationships as the specified tolerances and order of calculations  between the categories as the garment type (Id) and the reference dimensions as the measurements (Id).  

With regard to claims 3 and 19 the proposed combination further teaches wherein determining whether the inventories of the target models (Wannier II, Column 16, lines 30 “An individual garment’s profile data”) that match the target body property data (Wannier II, Column 18, lines 4-6 “The match assessment process 230 is comprised of three filters.. shape code filter 236”) exists (Page 33, Line 5-10 “This information can either be conveyed, for example, either numerically or an animation of a shelf/rack containing the actual number of items in inventory can be displayed… The live feed feature can be used by the source supplying the appeal to convey other information… not restricted to real-time inventory information”) in the business objects in the first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”)comprises: 
determining the target models of the business object in the first business object information set that match the body property data of the first user as the set to matching garments (Wannier II, Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … ; and 
determining whether the target models of the business objects are in stock by accessing a server of an inventory center (Page 33, Line 5-10 “This information can either be conveyed, for example, either numerically or an animation of a shelf/rack containing the actual number of items in inventory can be displayed… The live feed feature can be used by the source supplying the appeal to convey other information… not restricted to real-time inventory information”).  

With regard to claim 4 the proposed combination further teaches further comprising pre-establishing a second database (Wannier II, Fig. 1, 139b; Column 14, lines 14-16 “while garment records 229b are stored in a garment database 139b”), wherein the second database is used for storing first correspondence relationships (Wannier II, Column 16, lines 15-17 “a series of calculations that establish arithmetic and/or geometric relationships (expressed as curves) between the various garment measurements”) between each of the target models of the business objects as the particular garment (Wannier II, Column 16, lines 2) and corresponding range of body property data ranges as the measurements (Wannier II, Column 16, lines 12 “a garment’s measurements are inputs to a garment shape categorization process 225”), each business object category as garment type (Column 16, lines 45”) corresponds to a different first correspondence relationship(Wannier II, Column 10, lines 62-65 “Because measurements and tolerance vary by garment type, each garment type has a corresponding Garment Type , and dimensions of the 31body property data are different in different first correspondence relationships as the measurements and tolerances (Id), wherein determining the target models (Wannier II, Column 16, lines 30 “An individual garment’s profile data”) of the business object in the first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) that match the body property data of the first user as the garments that match the customers dimensions (Id) comprises: 
determining a target category to which the business object belong for the business objects in the first business object information set (Wannier II, Column 21, Lines 40-12 “The first step of a match assessment is to determine the garment’s type”); 
determining a first correspondence relationship corresponding to the target category (Wannier II, Column 21, lines 42-45 “Next, retrieve the garment type definition table for a fitted dress from the definition & rules database 139c as maintained by database server 138”); and 
setting models as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) corresponding to a target body property data range (Wannier II, Column 22, lines 63-64 “is between zero and the garment’s corresponding tolerance”) as the matched target models when the target body property data is located in the target body property data range in the first correspondence relationship as when the users body measurements fits within the garments corresponding tolerance for the particular measurements it is marked as a fitting garment (Wannier II, Column 23 “If any of the above comparisons do not match, then the garment is discarded (step 722) and a match assessment is started on the next garment, if any.  Since this dress fits Jane at all critical circumferences, measurement filter 232 proceeds to calculate the front comparisons”).  

With regard to claim 5 the proposed combination further teaches wherein: determining the first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) for the client as the client system (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) of the target first user (Wannier II, Column 17, lines 8-10 “In one embodiment, the match assessment process may be used to compare an individual customer’s record 229a with one, or more, garment records 229b”) comprises determining the first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments based on information of a designated category (Wannier II, Column 30, lines 5-6 “Additional filter controls 1570 may be displayed.  For example a garment type (102Dg) filter lists the various types of matching garments”; lines 17-21 “For example, Janie may click … The garment area 1520 may then be updated with garments meeting all of those selected filter options”) included in a browsing (Wannier II, Column 29, lines 20-21 “using a Web browser on her home PC”) request as the user making a selection (Wannier II, Column 30 lines 17-21 “For example, Janie may click … The garment area 1520 may then be updated with garments meeting all of those selected filter options”) when receiving the browsing request for browsing the designated category from the client of the target first user (Wannier II, Column 30 lines 17-21 “For example, Janie may click … The garment area 1520 may then be updated with garments meeting all of those selected filter options”), and 
determining the target category to which the business object belong (Wannier II, Column 21, Lines 40-12 “The first step of a match assessment is to determine the garment’s type”) for the business objects in the first business object information set comprises setting the information as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) of the designated category (Wannier II, Column 30, lines 5-6 “Additional filter controls 1570 may be displayed.  For example a garment type (102Dg) filter lists the various types of matching garments”; lines 17-21 “For example, Janie may click … included in the browsing request as the target category as the user making a selection (Wannier II, Column 30 lines 17-21 “For example, Janie may click … The garment area 1520 may then be updated with garments meeting all of those selected filter options”) to which the business objects belong (Wannier II, Column 21, Lines 40-12 “The first step of a match assessment is to determine the garment’s type”).  

With regard to claim 6 the proposed combination further teaches determining the first business object information set for the client of the target first user as the set to matching garments (Wannier II, Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) comprises determining the first business object information set based on a search keyword (Wannier II, Column 30, lines 18 “For example, Jane may click Skirts, Pants, Brand A, Romantic, and Artsy”) included in a search request as the user making a selection (Wannier II, Column 30 lines 17-21 “For example, Janie may click … The garment area 1520 may then be updated with garments meeting all of those selected filter options”) when receiving the search request from the client of the target first user (Wannier II, Column 29, lines 20-21 “using a Web browser on her home PC”), and determining category information (Wannier II, Column 30, lines 5-6 “Additional filter controls 1570 may be displayed.  For example a garment type (102Dg) filter lists the various types of matching garments”; corresponding to the search keyword included in the search request (Wannier II, Column 30, lines 18 “For example, Jane may click Skirts, Pants, Brand A, Romantic, and Artsy”) and setting the category information as the target category to which the business objects belong (Wannier II, Column 30, lines 5-6 “Additional filter controls 1570 may be displayed.  For example a garment type (102Dg) filter lists the various types of matching garments”; lines 17-21 “For example, Janie may click … The garment area 1520 may then be updated with garments meeting all of those selected filter options”).  

With regard to claim 7 the proposed combination further teaches pre-establishing a third database (Wannier II, Figure 1, 139c), the third database being used for storing second correspondence relationships (Wannier II, Column 12, lines 11-13 “Garment type definitions together with their fit rules and tolerances are stored in a definition & rules database 139c”) between the models of the business objects as the garment (Id) and the body property data ranges as the tolerances (Id), wherein the business objects individually correspond (Wannier II, Column 12 lines 1-5 “an individual garment may have idiosyncratic properties that are unique to that garment… bust and waist tolerances grater ranges than the standard tolerance specified by the Fitted Dress”) to the second correspondence relationships as the unique tolerances ranges (Id), wherein determining the target models (Wannier II, Column 16, lines 30 “An individual garment’s profile data”) of the business object in the first business object information set as the set to matching garments (Wannier II,  that match the body property data of the first user as the garments that match the customers dimensions (Id) comprises: 
determining target second correspondence relationships (Wannier II, Column 12, lines 11-13 “Garment type definitions together with their fit rules and tolerances are stored in a definition & rules database 139c”) corresponding to the target business objects for the target business objects in the first business object information set (Wannier II, Column 12 lines 1-5 “an individual garment may have idiosyncratic properties that are unique to that garment… bust and waist tolerances grater ranges than the standard tolerance specified by the Fitted Dress”); and 
setting models as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) corresponding to target body property data ranges (Wannier II, Column 22, lines 63-64 “is between zero and the garment’s corresponding tolerance”) to be matched target models when the target property data is located in the target body property data ranges of the target second correspondence relationships as when the users body measurements fits within the garments corresponding tolerance for the particular measurements it is marked as a fitting garment (Wannier II, Column 23 “If any of the above comparisons do not match, then the garment is discarded (step 722) and a match assessment is started .  

With regard to claim 8 the proposed combination further teaches wherein providing the business object information to the client of the target first user (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”) based on the determination result as the garments that matched the users measurements (Wannier II, Column 3, lines 41-47) comprises: 
forming a second business object set using business objects with target models being in stock (Wannier II, Column 29, lines 14-15 “In another embodiment, the consumer uses a kiosk in a retail store where the selection represents what is available in inventory at that moment”); and 
providing the display content in a list page to the client using the second business object set (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”).  

With regard to claim 9 the proposed combination further teaches providing information of the target models for the business objects with the target models being in stock (Wannier II, Column 29, lines 14-15 “In another embodiment, the consumer uses a kiosk in a retail store where the selection represents what is available in inventory at that moment”), to enable the client of the first user to display the information of the target models of the business objects in a list page (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”).  

With regard to claim 10 the proposed combination further teaches wherein providing the information of the target models for the business objects with the target models being in stock comprises adding the information of the target models in texts of respective links of the business objects for the business objects with the target models being in stock(Wannier II, Column 29, lines 14-15 “In another embodiment, the consumer uses a kiosk in a retail store where the selection represents what is available in inventory at that moment on the floor and the consumer may print out and shop using a recommendation/personal selection”).  

With regard to claim 11 the proposed combination further teaches providing target body property data of the target first user as using the individual customers measurements from the customer database (Id, Figure 1, 139a) in reference dimensions (Wannier II, Column 18, lines 21-23 “Jane’s customer record, containing her Customer ID, body measurements, high code, shape code, and profile data”) corresponding to a target category as a body shape (Wannier II, Column 8, lines 25-30 “The body shape defining process is a series of calculations establishing arithmetic and/or geometric relationships between the different body measurements to generate an outline of a body”) to the client of the first user  (Wannier II, Column 7, lines 46-50 when the business objects in the first business object set all belong to the target category (Wannier II, Column 9, lines 40-41 “Shape codes may also be assigned to individual garments and outfits”), to allow the client of the first user to display thereof in a list page (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”).  

With regard to claim 12 Wannier II teaches One or more computer-readable media (Wannier II, Column 6, lines 18 “machine-readable media”) storing executable instructions (Wannier II, Column 6, line 7 “software”) that, when executed by one or more processors (Wannier II, Column 6, software involves any instructions that may be executed on a computer processor”), cause the one or more processors to perform acts comprising: 
receiving business object information (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”)  from a server (Wannier II, Column 5 “Web server 134”; Figure 1, 134) by a first user client (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”), the business object information as the set to matching garments  being determined by the server (Wannier II, Column 6, lines 47-57 “Administration workstations allow for management of the entire system and all its parts”) including pre-establishing a first database (Wannier II, Fig. 1, 139a; Column 14, lines 13-14 “The customer records 229a are stored by the categorization process 220 in a customer database 139a”)  by the server (Figure 1, 134), the first database being used for storing body property data (Wannier II, Column 13, lines 63-35 “A customer record 229a data describing an individual customer, including her body measurements and personal profile data”)  of first users as an individual customer (Wannier II, Id), determining a first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”)  for a client as the client system (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) of a target first user (Wannier II, Column 17, lines 8-10 “In one embodiment, the match assessment process may be used to compare an individual customer’s record 229a with one, or more, garment records 229b”); 
determining target body property data (Wannier II, Column 9, lines 32-36 “Thus, having been defined, these seven body shape codes may then be assigned by the categorization process 220 to individual customers whose measurements fall within the rage of values corresponding to any particular shape code”) of the target first user as the individual customer (Id) based on the first database as using the individual customers measurements from the customer database (Id, Figure 1, 139a) by extracting the body property data from sharable comments information previously input by the target first user as the consumer sharing their measurement and preferences by inputting them into the consumer module (Wannier II, Column 7, lines 15-21 “It is through the consumer module 110 that a consumer can input her measurements, preferences and profile data into her consumer record”); 
determining whether … of target models (Wannier II, Column 16, lines 30 “An individual garment’s profile data”)  that match the target body property data (Wannier II, Column 18, lines 4-6 “The match assessment process 230 is comprised of three filters.. shape code filter 236”) … in business objects in the first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”); and 
providing business object information to the client of the target first user (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately,  based on a determination result as the garments that matched the users measurements (Wannier II, Column 3, lines 41-47).  
generating display content in a list display page based on the received business object information (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”).  
Wannier II does not explicitly teach determining whether inventories …exists.  Siddique teaches determining whether inventories… exists (Page 33, Line 5-10 “This information can either be conveyed, for example, either numerically or an animation of a shelf/rack containing the actual number of items in inventory can be displayed… The live feed feature can be used by the source supplying the appeal to convey other information… not restricted to real-time inventory information”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the online shopping system taught by Wannier II using the techniques of simulating a virtual store environment taught by Siddique as it yields the predictable results of simulating/replicating real shopping environments as closely as possible (Siddique, Page 33, lines 11-13).

With regard to claim 13 the proposed combination further teaches wherein the information returned by the server further comprises the models corresponding to the business objects, and the method further comprises displaying information of the models in the list display page (Wannier II, Column 3, lines 46-48 “presenting .  

With regard to claim 14 the proposed combination further teaches wherein displaying the information of the models in the list display page comprises displaying the information of the models (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”) in texts of links of the business objects (Wannier II, Column 30, lines 23-25 “ the customer may purchase one or more garments… In fact, the customer can, with one or more click, purchase an entire outfit with multiple components”; Figure 15).  

With regard to claim 15 the proposed combination further teaches wherein the information returned by the server further comprises target body property data (Wannier II, Column 9, lines 32-36 “Thus, having been defined, these seven body shape codes may then be assigned by the categorization process 220 to individual customers whose measurements fall within the rage of values corresponding to any particular shape code”) of the target first user as the individual customer (Id) with respect to a reference dimension (Wannier II, Column 18, lines 21-23 “Jane’s customer record, containing her Customer ID, body measurements, high code, shape code, and profile data”) corresponding to a same target category as a body shape (Wannier II, Column 8, lines 25-30 “The body shape defining process is a series of calculations establishing arithmetic and/or geometric relationships between the different body when the business objects in the first business object set belong to the target category (Wannier II, Column 9, lines 40-41 “Shape codes may also be assigned to individual garments and outfits”), and the acts 34further comprise displaying (Siddique, ¶42 “an image illustrating sample mechanism available to the user for making body adjustments to their user model”) the target body property data of the target first user (Wannier II, Column 9, lines 32-36 “Thus, having been defined, these seven body shape codes may then be assigned by the categorization process 220 to individual customers whose measurements fall within the rage of values corresponding to any particular shape code”) in the reference dimension corresponding to the target category (Wannier II, Column 9, lines 40-41 “Shape codes may also be assigned to individual garments and outfits”) in the list display page (Wannier II, Figure 15).  

With regard to claim 16 the proposed combination further teaches providing an option of operation for editing the body property data in the reference dimension in the list page (Wannier II, Column 29, lines 58-60 “Clicking on a body shape icon selects that shape and the remainder of the page 1512 is updated with e garments matching that body shape”); and 
uploading modified body property data to the server when the modified body property data is received through the option of operation, to enable the server to update provided business object information based on the modified body property data (Wannier II, Column 29, lines 58-60 “Clicking on a body shape icon .  

With regard to claim 17 Wannier II teaches An apparatus for providing business object information, which is applied in a server, the apparatus comprising: 
one or more processors (Wannier II, Column 6, lines 7-8 “instructions that may be executed on a computer processor”), and
memory coupled to the one or more processors, the memory including a plurality of program units that (Wannier II, Column 6, lines 17-18 “The software may be stored on an executed from any local or remote machine-readable media”), when executed by the one or more processors, perform associated operations (Wannier II, Column 6, lines 7-8 “instructions that may be executed on a computer processor”), the plurality of program units comprising:
a first data database creation unit (Wannier II, Column 7, lines 10 “The customer module”) used for pre-establishing a first database (Wannier II, Fig. 1, 139a; Column 14, lines 13-14 “The customer records 229a are stored by the categorization process 220 in a customer database 139a”) by the server (Wannier II, Figure 1, 134 “Web Server”; Column 6, lines 55-57), the first database being used for storing body property data (Wannier II, Column 13, lines 63-35 “A customer record 229a data describing an individual customer, including her body measurements and personal profile data”) of first users as an individual customer (Wannier II, Id); 
a first set determination unit (Wannier II, Column 6, lines 47 “The administrative backend”; lines 12 “The software may include one or more modules”) used for determining a first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) for a client as the client system (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) of a target first user (Wannier II, Column 17, lines 8-10 “In one embodiment, the match assessment process may be used to compare an individual customer’s record 229a with one, or more, garment records 229b”); 
a target body property data determination unit (Wannier II, Column 6, lines 47 “The administrative backend”; lines 12 “The software may include one or more modules”) used for determining target body property data (Wannier II, Column 9, lines 32-36 “Thus, having been defined, these seven body shape codes may then be assigned by the categorization process 220 to individual customers whose measurements fall within the rage of values corresponding to any particular shape code”) of the target first user as the individual customer (Id) based on the first database as using the individual customers measurements from the customer database (Id, Figure 1, 139a) by extracting the boy property data from sharable comments information previously input by the target first user as the consumer sharing their ; 
an inventory determination unit (Wannier II, Column 6, lines 47 “The administrative backend”; lines 12 “The software may include one or more modules”)used for determining whether … of target models (Wannier II, Column 16, lines 30 “An individual garment’s profile data”)  that match the target body property data (Wannier II, Column 18, lines 4-6 “The match assessment process 230 is comprised of three filters.. shape code filter 236”) … in business objects in the first business object information set as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”); and 
a business object information provision unit (Wannier II, Column 6, lines 47 “The administrative backend”; lines 12 “The software may include one or more modules”) used for providing business object information to the client of the target first user (Wannier II, Column 3, lines 46-48 “presenting the customer with a computer generated filtered list of garments from the database of garments ordered, at least approximately, according to garment scores”) based on a determination result as the garments that matched the users measurements (Wannier II, Column 3, lines 41-47).  
Wannier II does not explicitly teach determining whether inventories …exists.  Siddique teaches determining whether inventories… exists (Page 33, Line 5-10 

With regard to claim 20 the proposed combination further teaches a second database creation unit(Wannier II, Column 6, lines 58 “The manufacture module”)  used for pre-establishing a second database(Wannier II, Fig. 1, 139b; Column 14, lines 14-16 “while garment records 229b are stored in a garment database 139b”), wherein the second database is used for storing first correspondence relationships (Wannier II, Column 16, lines 15-17 “a series of calculations that establish arithmetic and/or geometric relationships (expressed as curves) between the various garment measurements”) between the models of the business objects as the particular garment (Wannier II, Column 16, lines 2) and body property data ranges as the measurements (Wannier II, Column 16, lines 12 “a garment’s measurements are inputs to a garment shape categorization process 225”), each business object category as garment type (Column 16, lines 45”) corresponds to a different first correspondence relationship(Wannier II, Column 10, lines 62-65 “Because , and dimensions of the 31body property data are different in different first correspondence relationships as the measurements and tolerances (Id), wherein the target model determination subunit (Wannier II, Column 6, lines 12 “The software may include one or more modules”) comprises: 
a target category determination subunit (Wannier II, Column 6, lines 12 “The software may include one or more modules”) used for determining a target category to which the business object belong for the business objects in the first business object information set (Wannier II, Column 21, Lines 40-12 “The first step of a match assessment is to determine the garment’s type”); 
a target first correspondence relationship determination subunit (Wannier II, Column 6, lines 12 “The software may include one or more modules”) used for determining a first correspondence relationship corresponding to the target category (Wannier II, Column 21, lines 42-45 “Next, retrieve the garment type definition table for a fitted dress from the definition & rules database 139c as maintained by database server 138”); and 
a first target model determination subunit (Wannier II, Column 6, lines 12 “The software may include one or more modules”) used for setting models as the set to matching garments (Wannier II,  Column 3, lines 20-30 “a server system accessible to users using client systems can match customers with garments … wherein the customer using a consumer client system can browse a list of garments matching the customer’s dimensions”) corresponding to a target body property data range  as the matched target models when the target body property data is located in the target body property data range in the first correspondence relationship as when the users body measurements fits within the garments corresponding tolerance for the particular measurements it is marked as a fitting garment (Wannier II, Column 23 “If any of the above comparisons do not match, then the garment is discarded (step 722) and a match assessment is started on the next garment, if any.  Since this dress fits Jane at all critical circumferences, measurement filter 232 proceeds to calculate the front comparisons”).

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

	With regard to the 112f interpretation, the claims amendments explicitly define one or more processors which execute the functionality, and thus the claims no longer invoke 112f.

	Support for the newly added claim limitation was identified in Paragraph [0031] of the originally filed specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMANDA L WILLIS/Primary Examiner, Art Unit 2158